Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This office action is responsive to the amendment filed on September 8, 2022. As directed by the amendment claims 1, 4, 8, 18, 22, 26, 31, 38, and 40 have been amended, and claims 3, 5-7, 9, 14-15, 17, 19-21, 24-25, 27- 29, 33-37, 42-43 have been canceled. Thus, claims 1-2, 4, 8,10, 11, 12-13, 16, 18, 22-23, 26, 30-32, 38-39, 40-41 remain pending.
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8, 10, 16, 18, and 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over Ribbing (WO2012127455A1; hereinafter known as “Ribbing”) in view of Liu et al. (US20130046164A1; hereinafter known as “Liu”).
Regarding claim 1, Ribbing teaches method for monitoring in vivo tumor in patient (See Ribbing page 3 lines 8-19), the method comprising inserting at least one oxygen sensor unit (See Ribbing page 6 lines 14-29), which comprises a catheter (See Ribbing Page 12 line 33-Page 13 line 30, and see Figure 3 part 30) and a first oxygen sensor (See Ribbing Page 12 line 33-Page 13 line 10, and see Figure 3 part 51), into a first selected subvolume of a tumor located within the patient (See Ribbing abstract and Page 1 lines 2-6), and quantifying an oxygen level in the first selected subvolume of the tumor (See Ribbing page 8 lines 29-34 and page 9 lines 2-3).
Ribbing is silent to monitoring in vivo oxygenation, the first oxygen sensor including a first quantity of a solid-state contrast agent for oxygen, and using magnetic resonance (MR) to assess an MR property of the at least one oxygen sensor unit, based on the assessed MR property and a calibration curve; wherein the first quantity of the solid-state contrast agent for oxygen (i) is disposed on an outer surface of the catheter, or (ii) is disposed in an interior of the catheter when a portion of the outer surface of the catheter is oxygen permeable or comprises a path for oxygen diffusion.
Liu teaches monitoring in vivo oxygenation (See Liu abstract), an oxygen sensor comprising a first quantity of a solid-state contrast agent for oxygen (See Liu [0030] and [0037]  “MR contrast agent for oxygen”), and using MR to assess the MR relaxation time of protons in the at least one oxygen sensor unit (See Liu [0030], and [0045-0048]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to modify the method of Ribbing with a first quantity of a solid-state contrast agent for oxygen as taught by Liu to provide Ribbing’s method with monitoring in vivo oxygenation in order yield predictable results in providing an indication of the dissolved oxygen concentration in vivo (See Liu abstract). Lui further teaches using magnetic resonance (MR) to assess an MR property of the at least one oxygen sensor unit (See Liu [0030], and [0045-0048]), based on the assessed MR property and a calibration curve (See Liu [0019], [0052], calibration is common when calculating concentration). It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to provide Ribbing in view of Liu with using magnetic resonance (MR) to assess an MR property of the at least one oxygen sensor unit and assess using MR property and a calibration curve as taught by Liu to provide Ribbing’s method the ability to analyze the dissolved oxygen concentration (See Liu [0008]).
Lui teaches wherein the first quantity of the solid-state contrast agent for oxygen (i) is disposed on an outer surface of the catheter, or (ii) is disposed in an interior of the catheter when a portion of the outer surface of the catheter is oxygen permeable or comprises a path for oxygen diffusion (See Lui [ 0035], cured composite article comprising an MR contrast agent for oxygen dispersed throughout a polymeric matrix). It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to provide Ribbing in view of Liu with the first quantity of the solid-state contrast agent for oxygen (i) is disposed on an outer surface of the catheter, or (ii) is disposed in an interior of the catheter when a portion of the outer surface of the catheter is oxygen permeable or comprises a path for oxygen diffusion as taught by Lui to provide Ribbing’s method with a solid -state contrast agent which provides an indication of the dissolved oxygen concentration in vivo, the media is prevented from escaping the device with the use of an impermeable membrane to sensing media but is permeable to dissolved oxygen. 
	Regarding claim 2, Liu further teaches the MR property is the MR relaxation time (Ti) of protons in the at least one oxygen sensor unit (See Liu [0030-0031]).
	Regarding claim 8, Ribbing in view of Liu teaches the catheter comprises a rigid body having the outer surface (See Ribbing Page 12 line 33-Page 13 line 30, Page 9 lines 24-25 and see Figure 3 part 30), the rigid body including an internal channel (See Ribbing Figure 3 part 33) fully capable of receiving a radiation source (See Ribbing Figure 3 part 31, see Page 12 line 33-Page 13 line 30) and/or to accept a coil for making an MR measurement (See Ribbing Figure 3 part 31, see Page 12 line 33-Page 13 line 30, channel 33 includes radiation source 31). Ribbing in view of Liu is silent to the first quantity of the solid-state contrast agent for oxygen is disposed to the outer surface. It would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ribbing’s method by the placement of the oxygen sensor comprising the solid-state contrast agent taught by Ribbing in view of Liu to being positioned on the outer surface of the catheter since applicant has not disclosed that the positioning the contrast agent on the outer surface of the catheter provides an advantage, is done for a particular purpose, or solves a state problem, indicating simply that the “solid-state contrast agent can be disposed on an outer surface of the elongate device, in an interior of the elongate device when a portion of the outer surface is oxygen permeable, contains a path for oxygen diffusion, or a combination thereof” (See Page 9 lines 20-23). One of ordinary skill in the art would have expected the contrast agent to perform equally well with either design placement of the contrast agent because either placement would perform the same function of aiding in monitoring dissolved oxygen concentration, such a modification appears to be an arbitrary design consideration which fails to patentably distinguish over Ribbing in view of Liu.
Regarding claim 10, Liu further teaches the solid-state contrast agent for oxygen comprises a liquid phase silicone dispersed or otherwise mechanically entrapped in a chemically cross-linked silicone elastomer matrix (See Liu [0032] [0035]).  
Regarding claim 16, Ribbing teaches wherein the catheter is an annular tube having an internal channel extending (See Ribbing Figure 2) therethrough dimensioned to receive a radiation source and/ or coil for making an MR measurement (See Figure 3 part 31, see Page 12 line 33-Page 13 line 30, channel 33 includes radiation source 31).
Regarding claim 18, Ribbing teaches in at least one oxygen sensor unit (See Ribbing Figure 3 part 51b); quantifying the oxygen level in the first selected subvolume of the tumor (See Ribbing page 9 lines 3-4) and the quantified oxygen level in the first selected subvolume of the tumor is used to select or adjust delivery of a high dose rate brachytherapy to the tumor (See Ribbing page 9 lines 3-4). Liu further teaches magnetic resonance imaging is used to assess the MR relation time (Ti) of protons (See Liu [0031-0032]) is based on the assessed MR relaxation time (See Liu [0030] “spin lattice relaxation time that is dependent on dissolved oxygen concentration”) and the calibration curve (See Liu [0019] [0052], calibration is common when calculating concentration). 
Regarding claim 40, Ribbing teaches a method for monitoring in vivo tumor in patient (See Ribbing page 3 lines 8-19), the method comprising inserting at least one oxygen sensor unit (See Ribbing page 6 lines 14-29), which comprises a catheter (Page 12 line 33-Page 13 line 30, and see Figure 3 part 30) and a first oxygen sensor (Page 12 line 33-Page 13 line 30, and see Figure 3 part 51), into a first selected subvolume of a tumor located within the patient (See Ribbing abstract and Page 1 lines 2-6), and quantifying the oxygen level in the first selected subvolume of the tumor (See Ribbing page 8 lines 29-34 and page 9 lines 2-3).
Ribbing is silent to monitoring in vivo oxygenation, the first oxygen sensor including a first quantity of a solid-state contrast agent for oxygen, and using MR to assess the MR relaxation time of protons in the at least one oxygen sensor unit; determining a quantitative reference point for a qualitative oxygen evaluation method; and determining, based at least in part on the quantitative reference point, quantitative oxygen levels in one or more subvolumes of the tumor measured with the qualitative oxygen evaluation method; wherein the solid-state contrast agent for oxygen (i) is disposed on an outer surface of the catheter, or (ii) is disposed in an interior of the catheter when a portion of the outer surface of the catheter is oxygen permeable or comprises a path for oxygen diffusion.
	Lui teaches monitoring in vivo oxygenation (See Liu abstract), an oxygen sensor comprising a first quantity of a solid-state contrast agent for oxygen (See Liu [0030] and [0037]  “MR contrast agent for oxygen”), and using MR to assess the MR relaxation time of protons in the at least one oxygen sensor unit (See Liu [0030], and [0045-0048]). It would have been obvious to one of ordinary skill before the effective filing date of the present application to modify the oxygen sensor taught by Ribbing with a first quantity of a solid-state contrast agent for oxygen las taught by Liu to provide Ribbing’s method with monitoring in vivo oxygenation in order yield predictable results in providing an indication of the dissolved oxygen concentration in vivo (See Liu abstract). Lui further teaches using magnetic resonance (MR) to assess an MR property of the at least one oxygen sensor unit (See Liu [0030], and [0045-0048]), based on the assessed MR property and a calibration curve (See Liu [0019], [0052], calibration is common when calculating concentration). It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to provide Ribbing in view of Liu with using magnetic resonance (MR) to assess an MR property of the at least one oxygen sensor unit and assess using MR property and a calibration curve as taught by Liu to improve Ribbing’s method to analyze the dissolved oxygen concentration (See Liu [0008]).
	Liu further teaches determining a quantitative reference point (See Liu [0052]) “ change in oxygen concentration from a set point of 10 volume percent oxygen concentration”) for a qualitative oxygen evaluation method (See Liu [0047 and [0052] monitor hypoxia, identify hypoxia conditions in tumor, the sensor may be calibrated by employing the appropriate amount of sensing medium with an appropriately-sized electromagnet and a calibrated sensing circuit to detect changes of the magnitude of concern); and determining, based at least in part on the quantitative reference point (See Liu [0052] “ change in oxygen concentration from a set point of 10 volume percent oxygen concentration” ), quantitative oxygen levels (See Liu [0052]) in one or more subvolumes of the tumor measured with the qualitative oxygen evaluation method (See Liu [0047][0052]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to provide Ribbing in view of Liu with determining a quantitative reference point for a qualitative oxygen evaluation method; and determining, based at least in part on the quantitative reference point, quantitative oxygen levels in one or more subvolumes of the tumor measured with the qualitative oxygen evaluation method as taught by Liu to improve Ribbing’s method to better evaluate changes in oxygen concentration levels (See Liu [0052]). 	
Lui teaches wherein the first quantity of the solid-state contrast agent for oxygen (i) is disposed on an outer surface of the catheter, or (ii) is disposed in an interior of the catheter when a portion of the outer surface of the catheter is oxygen permeable or comprises a path for oxygen diffusion (See Lui [ 0035], cured composite article comprising an MR contrast agent for oxygen dispersed throughout a polymeric matrix). It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to provide Ribbing in view of Liu with the first quantity of the solid-state contrast agent for oxygen (i) is disposed on an outer surface of the catheter, or (ii) is disposed in an interior of the catheter when a portion of the outer surface of the catheter is oxygen permeable or comprises a path for oxygen diffusion as taught by Lui to provide Ribbing’s method with a solid -state contrast agent which provides an indication of the dissolved oxygen concentration in vivo, the media is prevented from escaping the device with the use of an impermeable membrane to sensing media but is permeable to dissolved oxygen. 
	Regarding Claim 41, Ribbing teaches blood oxygen (See Ribbing page 8 lines 29-34 and page 9 lines 2-3, sensor is placed in tissue therefore O2 meter is measuring blood oxygen). Ribbing in view of Liu is silent to qualitative oxygen evaluation method dependent MRI based or positron emission tomography based. Liu further teaches wherein the qualitative oxygen evaluation method (See Liu [0047][0052] monitor hypoxia, identify hypoxia conditions in tumor) and dependent MRI based or positron emission tomography based (See Liu [0005]). It would have been obvious to one of ordinary skill in the art before the effective filing data of the present application to provide Ribbing as modified by Liu with the qualitative oxygen evaluation method and dependent MRI based or positron emission tomography to improve Ribbing’s method 
of MRI or positron emission tomography to perform MR-based spectroscopy for analysis on hypoxia conditions (See Liu [0048]). 
Claims 4 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Ribbing in view of Liu, in view of Singer (US 5389217 A, hereinafter known as Singer). 
	Regarding claim 4, with regards to claim 1 above, Ribbing in view of Liu teaches the catheter comprises an annular tube (See Ribbing Page 12 lines 16-19, and see Figure 2 part 30) in which the first quantity of the solid-state contrast agent for oxygen is disposed. Ribbing in view of Liu is silent to the annular tube being oxygen-permeable, and having (i) a side wall that is substantially impermeable to oxygen, and (ii) one or more apertures through a distal end region of the sidewall through which oxygen can diffuse to reach the solid-state contrast agent. Singer teaches a annular tube being oxygen permeable and having a side wall that is substantially impermeable to oxygen (See Singer Figure 2 distal end 7, col. 3 lines 44-54), and one more apertures through a distal end region (See Singer col. 4 33-39) of the sidewall through which oxygen can diffuse (See Singer Figure 2 part 9). It would have been obvious to one ordinary skill in the art before the effective filling date to modify the catheter of Ribbing in view of Liu with an oxygen permeable side wall and one or more apertures through a distal end region of the sidewall through which oxygen can diffuse as taught by Singer to improve Ribbing’s method to provide a tube which is able to aid in monitoring of oxygen diffusion (See Singer Col.2 Lines 10-32).
	Regarding claim 31, Ribbing teaches a medical device for monitoring in vivo tissue (See Ribbing page 3 lines 8-19), catheter having at least a distal end portion configured for insertion into tissue within a patient (See Ribbing Figure 2 part 30a); and an oxygen sensor (Page 12 line 33-Page 13 line 30, and see Figure 3 part 51) disposed within the catheter, wherein the catheter comprises an annular tube (See Figure 2 part 30), and outer surface (See Ribbing Page 12 lines 16-19, Page 9 lines 24-25 and see Figure 2 part 30). 
Ribbing is silent monitoring in vivo oxygenation, the oxygen sensor being one or more units of solid-state contrast agent for oxygen sensing, and the annular tube i) being oxygen permeable, ii) having a portion is oxygen permeable, iii) an outer surface onto which the one or more units of a solid-state contrast agent for oxygen sensing are fixed, or (iv) a combination of (i), (ii), and (iii). 
	Liu teaches in vivo oxygenation (See Liu abstract), one or more units of solid-state contrast agent for oxygen sensing (See Liu [0030] and [0037]  “MR contrast agent for oxygen”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to modify the oxygen sensor taught by Ribbing with a first quantity of a solid-state contrast agent for oxygen as taught by Liu to provide Ribbing’s device with monitoring in vivo oxygenation in order yield predictable results in providing an indication of the dissolved oxygen concentration in vivo (See Liu abstract). 
	Ribbing as modified by Liu is silent to the annular tube i) being oxygen permeable, ii) having a portion is oxygen permeable, iii) an outer surface onto which the one or more units of a solid-state contrast agent for oxygen sensing are fixed, or (iv) a combination of (i), (ii), and (iii). 	Singer further teaches an oxygen permeable annular tube and annular tube in which a portion is oxygen permeable (See Singer Figure 2 part 9, col. 3 lines 44-55). It would have been obvious to one of ordinary skill in the art before the effective filing date to provide Ribbing in view of Liu with an oxygen permeable annular tube and annular tube in which a portion is oxygen permeable as taught by Singer (See Singer Col.2 Lines 10-32) to improve Ribbing’s method to provide a tube which is able to aid in monitoring of oxygen diffusion (See Singer Col.2 Lines 10-32).
	Claim 11-13, 22, 23, 26, 30, 38 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Ribbing in view of Liu in view of Bharat et. al (US20160199668A1; hereinafter known as Bharat). 
	Regarding claim 11, with regards to claim 1, Ribbing teaches wherein the catheter of the at least one oxygen sensor unit (See Ribbing Page 12 line 33-Page 13 line 30, and see Figure 3 part 30, See Ribbing Page 12 line 33-Page 13 line 30, and see Figure 3 part 51). Liu further teaches the oxygen sensor comprising solid-state contrast agent for oxygen (See Liu [0030] and [0037]  “MR contrast agent for oxygen”). Ribbing in view of Liu is silent to multiple discrete quantities. Bharat teaches a brachytherapy catheter (See Bharat Figure 6 part 12) comprising two or more sensing units (See Bharat Figure 6 part 4) positioned along the length of the catheter. It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to provide Ribbing in view of Liu in view of Singer with multiple sensing units along the length of the catheter as taught by Bharat to improve Ribbing’s method to obtain oxygen data from a plurality of locations along the catheter.	
Regarding claim 12, with regards to claim 1, Ribbing teaches inserting the oxygen sensor unit (See Ribbing page 6 lines 14-29) into a selected subvolume of tumor (See Ribbing abstract and Page 1 lines 2-6). Liu further teaches quantity of the solid-state contrast agent for oxygen (See Liu [0030] and [0037]  “MR contrast agent for oxygen”). Ribbing in view of Liu is silent to inserting a second sensor unit into a second selected subvolume of the tumor, and the first and second sub volumes being different volumes from one another. Bharat a brachytherapy catheter system comprising at least a first and second sensor unit (See Bharat Figures 4 and 6 part 12), wherein the first and second sensor units are positioned in respective first and second selected subvolumes of a tumor, wherein the first and second sub volumes are different volumes from one another (See Bharat Figure 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to provide Ribbing as modified by Liu with a second sensor unit into a second selected subvolume of the tumor as taught by Bharat to improve Ribbing’s method to indicate the sensor data in tissue from multiple locations. 	Regarding claim 13, Ribbing in view of Liu further teaches oxygen sensor unit (See Ribbing Figure 4 part 51b) comprises a catheter (See Ribbing Page 12 line 33-Page 13 line 30, and see Figure 3 part 30) in which the second quantity of the solid-state contrast agent for oxygen (See Liu [0030] and [0037]  “MR contrast agent for oxygen”) is fixed.	
	Regarding claim 22, Ribbing teaches a method of treating a solid tumor in a patient (See Ribbing page 11 lines 14-19), the method comprising: selectively placing an oxygen sensor unit (See Ribbing Figure 3) comprising a catheter (See Ribbing Page 12 line 33-Page 13 line 30, and see Figure 3 part 32) and an oxygen sensor (See Ribbing Page 12 line 33-Page 13 line 30, and see Figure 3 part 51) directly into the tumor and/or surrounding tissues (See Ribbing abstract and Page 1 lines 2-6); and placing a radiation source catheter (See Ribbing Figure 3 part 33) directly into the tumor or tissues surrounding the tumor (See Ribbing  abstract and Page 1 lines 2-6).
	Ribbing is silent to selectively placing a plurality of oxygen sensor units and a plurality of radiation source catheters directly into the tumor or tissues surrounding the tumor; the oxygen sensor including a solid-state contrast agent for oxygen, and measuring oxygen levels about the solid state contrast agent for oxygen, using MRI to assess an MR relaxation time (T1) of protons in the solid-state contrast agent for oxygen, wherein said measuring is conducted before, during, and/or after the high dose rate brachytherapy; wherein the solid-state contrast agent for oxygen (i) is disposed on an outer surface of the catheter, or (ii) is disposed in an interior of the catheter when a portion of the outer surface of the catheter is oxygen permeable or comprises a path for oxygen diffusion.
	Liu teaches the oxygen sensor including a solid-state contrast agent for oxygen (See Liu [0027] and [0039] one or more tissue sites), and measuring oxygen levels about the solid-state contrast agent for oxygen (See Liu [0039]), using MRI to assess the MR relaxation time (T1) of protons in the solid-state contrast agent for oxygen (See Liu [0030]-[0031]). It would have been obvious to one of ordinary skill in the art  before the effective filing date of the present application to provide Ribbing with the oxygen sensor including a solid-state contrast agent for oxygen, measuring oxygen levels about the solid-state contrast agent for oxygen and using MRI to assess the MR relaxation time (T1) of protons in the solid-state contrast agent for oxygen as taught by Liu to improve Ribbing’s method to analyze the dissolved oxygen concentration (See Liu [0008]). Liu further teaches wherein the first quantity of the solid-state contrast agent for oxygen (i) is disposed on an outer surface of the catheter, or (ii) is disposed in an interior of the catheter when a portion of the outer surface of the catheter is oxygen permeable or comprises a path for oxygen diffusion (See Lui [ 0035], cured composite article comprising an MR contrast agent for oxygen dispersed throughout a polymeric matrix). It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to provide Ribbing in view of Liu with the first quantity of the solid-state contrast agent for oxygen (i) is disposed on an outer surface of the catheter, or (ii) is disposed in an interior of the catheter when a portion of the outer surface of the catheter is oxygen permeable or comprises a path for oxygen diffusion as taught by Lui to provide Ribbing’s method with a solid -state contrast agent which provides an indication of the dissolved oxygen concentration in vivo, the media is prevented from escaping the device with the use of an impermeable membrane to sensing media but is permeable to dissolved oxygen. 
Ribbing in view of Liu is silent to selectively placing a plurality of oxygen sensor units and a plurality of radiation source catheters directly into and/or surrounding the tumor and wherein said measuring is conducted before, during, and or after the high dose rate brachytherapy. Bharat a brachytherapy catheter system comprising a plurality of sensor units (See Bharat Figures 4 and 6 part 12), wherein the plurality of sensor units are positioned in respective subvolumes of a tumor, wherein the respective subvolumes are different volumes from one another (See Bharat Figure 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to provide Ribbing as modified by Liu with a plurality of sensing units as taught by Bharat with a plurality of radiation source catheters to improve Ribbing’s method to indicate the sensor data and provide treatment to tissue in multiple locations. Bharat further teaches measuring conducted before, during, and or after the high dose rate brachytherapy (See Bharat [0022]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to provide Ribbing in view of Liu in view of Bharat with measuring conducted before, during, and or after the high dose brachytherapy as taught by Bharat to improve Ribbing’s method to monitor the treatment and stop the treatment if deviations are not acceptable to user (See Bharat [0022]). 
Regarding claim 23, Ribbing teaches wherein the dose of the high dose rate brachytherapy is adjusted (See Ribbing page 12 lines 11-15, and page 6 lines 7-13, using the oxygen sensor 51 to determine the dose plan). Ribbing in view of Liu in view of Bharat is silent to the adjusted brachytherapy being based on a measured i)hypoxia of a tumor sub-volume, (ii) higher than average oxygen content of a tumor sub-volume, to be less in the tumor sub-volume than an average dose for the tumor, or (iii) lower than average oxygen content of a tumor sub-volume, to be more in the tumor sub-volume than an average dose for the tumor. However, Liu further teaches identifying hypoxia conditions in tumors to evaluate the effectiveness of a treatment strategy on the patent and to schedule therapies (See Liu paragraph [0048]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the high dose rate brachytherapy of Ribbing in view of Liu in view of Bharat based on the measured hypoxia of the tumor as like taught by Liu to improve Ribbing’s method to evaluate the effectiveness of the treatment strategy and to improve the applied therapy (see Liu paragraph [0048]).
Regarding claim 26, With regards to claim 23, Ribbing in view of Liu in view of Bharat teaches the dose of the high dose rate brachytherapy is adjusted based on the measured hypoxia of the tumor sub volume. Ribbing in view of Liu in view of Bharat further teaches wherein the dose of the high dose rate brachytherapy is adjusted (See Ribbing page 12 lines 11-15, and page 6 lines 7-13, using the oxygen sensor 51 to determine the dose plan), and the adjustment comprises altering the relative position (See Ribbing page 3 lines 8-19) or time of a radiation source (See Ribbing page 8 lines 32-34, “monitoring treatment in real-time”) within one or more of the plurality of radiation source catheters (See Ribbing page 13 lines 18-30, each sensor can have own channel, see Figure 2 part 31 radiation source, 30 applicator/catheter), in order to increase the radiation dose in the tumor sub-volume (See Ribbing page 12 lines 11-15, and page 6 lines 7-13, using the oxygen sensor 51 to determine the dose plan). 
Regarding claim 30, Ribbing in view of Liu in view of Bharat is silent to the patient has been diagnosed with cervical cancer, prostate cancer, endometrial cancer, or primary vaginal cancer, and wherein the solid tumor is associated with diagnosed cancer. Bharat teaches the patient has been diagnosed with cervical cancer, prostate cancer, endometrial cancer, or primary vaginal cancer, and wherein the solid tumor is associated with the diagnosed cancer (See Bharat Figure 3, brachytherapy system inserted into prostate of a person, brachytherapy is a form of cancer therapy). It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to perform the treatment of Ribbing in view Lui in view of Bharat on a patient that has been diagnoses with cervical cancer, prostate cancer, endometrial cancer, or primary vaginal cancer, and wherein the solid tumor is associated with the diagnosed cancer as taught by Bharat to improve Robbing’s method to yield predictable results in monitoring and treating the diagnosed cancer.
Regarding claims 38 and 39, Ribbing teaches a system for treating a tumor in a patient comprising an oxygen sensor unit (See Ribbing page 6 lines 14-29), wherein each oxygen sensor unit comprises an oxygen sensor (Page 12 line 33-Page 13 line 30, and see Figure 3 part 51), and a catheter having at least a distal end portion configured for insertion into tissue within a patient (See Ribbing Page 12 line 33-Page 13 line 30, and see Figure 3 part 32, wherein 30a is the distal end); and an applicator (See Ribbing Page 12 line 33-Page 13 line 30, and see Figure 3 part 33) configured to deliver a radiation source (See Ribbing Figure 3 part 31), the applicator comprising at least a distal end portion configured for insertion into tissue within the patient (See Ribbing Page 12 line 33-Page 13 line 30, and see Figure 3, wherein 30a is the distal end). Ribbing is silent to the oxygen sensor units being one of two or more oxygen sensor units, wherein each oxygen sensor unit comprises one or more units of a solid-state contrast agent for oxygen sensing, and an alignment template having a plurality of holes, wherein the oxygen sensor units and applicator are configured for passage through a respective one of the plurality of holes, wherein the solid-state contrast agent for oxygen (i) is disposed on an outer surface of the catheter, or (ii) is disposed in an interior of the catheter when a portion of the outer surface of the catheter is oxygen permeable or comprises a path for oxygen diffusion. Liu teaches monitoring in vivo oxygenation (See Liu abstract), an oxygen sensor comprising a first quantity of a solid-state contrast agent for oxygen (See Liu [0030] and [0037]  “MR contrast agent for oxygen”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to modify the oxygen sensor taught by Ribbing with a first quantity of a solid-state contrast agent for oxygen as taught by Liu for monitoring in vivo oxygenation to improve Ribbing’s system to yield predictable results in providing an indication of the dissolved oxygen concentration in vivo (See Liu abstract). Lui further teaches wherein the first quantity of the solid-state contrast agent for oxygen (i) is disposed on an outer surface of the catheter, or (ii) is disposed in an interior of the catheter when a portion of the outer surface of the catheter is oxygen permeable or comprises a path for oxygen diffusion (See Lui [ 0035], cured composite article comprising an MR contrast agent for oxygen dispersed throughout a polymeric matrix). It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to provide Ribbing in view of Liu with the first quantity of the solid-state contrast agent for oxygen (i) is disposed on an outer surface of the catheter, or (ii) is disposed in an interior of the catheter when a portion of the outer surface of the catheter is oxygen permeable or comprises a path for oxygen diffusion as taught by Lui to provide Ribbing’s method with a solid -state contrast agent which provides an indication of the dissolved oxygen concentration in vivo, the media is prevented from escaping the device with the use of an impermeable membrane to sensing media but is permeable to dissolved oxygen. 
 Ribbing in view of Liu is silent to one or more units and alignment template having a plurality of holes wherein the oxygen sensor units and applicator are configured for passage through a respective on of the plurality of holes. Bharat teaches a brachytherapy catheter system comprising a plurality of sensor units (See Bharat Figures 4 and 6 part 12), wherein the plurality of sensor units are positioned in respective subvolumes of a tumor, wherein the respective subvolumes are different volumes from one another (See Bharat Figure 4); and an alignment template having a plurality of holes (See Bharat Figure 4 part 19), wherein the plurality of sensor units are configured for passage through a respective one of the plurality of holes (see Bharat Figure 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to provide Ribbing as modified by Liu with a plurality of sensing units and with a plurality of radiation source catheters as taught by Bharat to improve Ribbing’s system to indicate the sensor data and provide treatment to tissue in multiple locations. Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to provide Ribbing in view of Liu in view of Bharat with an alignment template with a plurality of holes as taught by Bharat to improve Ribbing’s system with an aid for positioning the catheters at various locations throughout a tumor (See Bharat [0054]). 
	Claim 32 is rejected under 35 U.S.C 103 as being unpatentable over Ribbing in view of Liu in view of Singer as applied in claim 31, in view of Bharat. 
Regarding claim 32, Ribbing in view of Liu in view of Singer is silent to two or more units of the solid-state contrast agent for oxygen sensing and the two or more units are spaced apart from one another by at least about 1 mm.  Bharat teaches a brachytherapy catheter (See Bharat Figure 6 part 12) comprising two or more sensing units (See Bharat Figure 6 part 4) positioned along the length of the catheter. It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to provide Ribbing in view of Liu in view of Singer with two or more sensing units along the length of the catheter as taught by Bharat to improve Ribbing’s system to obtain data from a plurality of locations along the catheter. Ribbing in view of Liu in view of Singer in view of Bharat  is silent to the two or more units are spaced apart from one another by at least about 1 mm, however, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spacing of the sensing units taught by Ribbing in view of Liu in view of Singer in view of Bharat to have spacing of at least about 1mm since applicant has not disclosed that a particular spacing of the sensing unit provides an advantage, is done for a particular purpose, or solves a state problem, indicating simply that the spacing be within the “at least about” 1mm (See specification page 17 lines 12-16). One of ordinary skill in the art would have expected the sensing units to perform equally well with any spacing of the sensing units because the spacings would perform the same function of aiding in monitoring dissolved oxygen concentration along the catheter, such a modification appears to be an arbitrary design consideration which fails to patentably distinguish over Ribbing in view of Liu in view of Singer in view of Bharat.
Response to Arguments
	Applicant's argument filed September 8, 2022 with respect to rejection of independent claims under 35 U.S.C 103 specifically regarding “cited art does not teach wherein the solid-state contrast agent for oxygen (i) is disposed on an outer surface of the catheter, or (ii) is disposed in an interior of the catheter when a portion of the outer surface of the catheter is oxygen permeable or comprises a path for oxygen diffusion”  has been fully considered, and is not persuasive. Liu further teaches the solid-state contrast agent for oxygen (i) is disposed on an outer surface of the catheter, or (ii) is disposed in an interior of the catheter when a portion of the outer surface of the catheter is oxygen permeable or comprises a path for oxygen diffusion (See Lui [ 0035], cured composite article comprising an MR contrast agent for oxygen dispersed throughout a polymeric matrix.)
	Applicant's argument filed September 8, 2022 with respect rejection of claim 1 under 35 U.S.C 103 specifically regarding “Liu does not disclose a catheter,” has been fully considered but is not persuasive. Claim 1 is rejected under 35 U.S.C 103 as being unpatentable over Ribbing in view of Lui, Ribbing teaches a catheter (See Ribbing Page 12 line 33- page 13 line 30, and see Figure 3 part 30) while Lui teaches the solid-state contrast agent (See Liu [0030] [0037], “MR contrast agent for oxygen”). Lui further teaches a sensor with sensing material and reservoir that comprises an MR contrast agent, the implantable sensor that has an MR contrast agent for oxygen is integrated with the polymeric structure (See Liu [0029] [0020]] [0035]), the polymeric material may be permeable to oxygen, matrix material includes silicones which are used in catheters (See Liu [0035]). Applicant states “the catheters of Ribbing moreover specifically configured to provide an applicator with a small diameter,” however the particular diameter of applicator is not recited in the claims. The specification of the application states “oxygen sensor or elongate device can have a diameter or width that is appropriate for a particular tissue site (See Spec page 12 lines 28-29)”. Applicant further states “Ribbing in view of Lui does not teach whether to apply solid-state contrast agents to a catheter at any location,” however Lui teaches applying solid-state agent (See Liu [0037]). 
	Applicant’s argument regarding “None of the sensor housings of Ribbing is oxygen permeable or features a path for oxygen diffusion, and Singer would not have provided any reason or motivation to modify Ribbing’s device to include these features” has been fully considered but is not persuasive. Ribbing teaches catheter (See Ribbing Page 12 line 33-Page 13 line 30, and see Figure 3 part 30), and Singer teaches annular tube being oxygen permeable (See Singer Col. 1 lines 25-27). It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to provide Ribbing in view of Lui with a annular tube being oxygen permeable as taught by Singer to provide Ribbing’s system with a diffusion membrane. 
	Applicant’s argument regarding “Ribbing discloses a series of devices that may include a number of sensors such as O2 sensors but the sensors are optical sensors arranged entirely in a housing that is not oxygen permeable” has been fully considered but is not persuasive. Ribbing teaches oxygen sensors (See Ribbing Page 13 line 10, and see Figure 3 part 51 is a sensor). Ribbing is silent to a housing that is permeable. Lui teaches a permeable housing (See Lui [0035]), Lui further teaches a catheter (See Liu [0029] [0020]] [0035]), the polymeric material may be permeable to oxygen, matrix material includes silicones which are used in catheters (See Liu [0035])).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meghan R Kumar whose telephone number is (571)272-7125. The examiner can normally be reached Monday-Friday, 8a.m - 5p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on 571-272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        

/M.R.K./Examiner, Art Unit 3791